DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action includes both an Election/Restriction Requirement and an Election of Species Requirement.

Election/Restriction
Restriction to one of the following inventions, Groups I-VII, is required under 35 U.S.C. 121:
I.	Claims (1), 2-3, drawn to saw with a reamer attachment, with an electric power configuration (e.g., a battery and trigger).
II.	Claims (1), 4-7, 9, drawn to saw with a reamer attachment, with a specific reamer attachment configuration.
III.	Claims (1), 8, drawn to saw with a reamer attachment, with a specific drive wheel assembly configuration.
IV.	Claims (1), 10, drawn to saw with a reamer attachment, with a specific housing configuration.
V.	Claims (11), 12-13, drawn to saw with a shoe, with an electric power configuration (e.g., a battery and trigger).

VII.	Claims 16-20, drawn to saw with a specific drive assembly configuration.

It is noted that claim 1 is considered to be NOT part of any of Groups I-IV but has been shown as such parenthetically to more clearly communicate which claims will be considered for examination upon election of one of Groups I-IV.
Similarly, it is noted that claim 11 is considered to be NOT part of any of Groups V-VI but has been shown as such parenthetically to more clearly communicate which claims will be considered for examination upon election of one of Groups V-VI.
Claim 1 links inventions I-IV. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.
Similarly, claim 11 links inventions V-VI. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim 11.
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Subcombinations Disclosed As Useable Together
Inventions I-IV vs V-VI vs VII:
Inventions I-IV are related to Inventions V-VI and Invention VII as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Groups I-IV each has separate utility such as without the shoe of Groups V-VI, or the specific drive assembly of Group VII. Conversely, the subcombinations of Groups V-VI and Group VII each has separate utility such as without the piper reamer attachment of Groups I-IV. See MPEP § 806.05(d).
Inventions V-VI are related to Invention VII as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Groups V-VI each has separate utility such as without the specific drive assembly of Group VII. Conversely, the subcombination of Group VII has separate utility such as without the shoe of Groups V-VI. See MPEP § 806.05(d).

Inventions I-IV:
Invention I is related to Inventions II-IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group I has separate utility such as without the specific reamer attachment configuration of Group II, the specific drive wheel assembly configuration of Group III, or the specific housing configuration of Group IV. Conversely, the subcombinations of Groups II-IV each has separate utility such as without the electric power configuration of Group I. See MPEP § 806.05(d).
Invention II is related to Inventions III-IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group II has separate utility such as without the specific drive wheel assembly configuration of Group III, or the specific housing configuration of Group IV. Conversely, the subcombinations of Groups III-IV each has separate utility such as without the specific reamer attachment configuration of Group II. See MPEP § 806.05(d).
Invention III is related to Invention IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group III has separate utility such as without the specific housing configuration of Group IV. 

Inventions V-VI:
Invention V is related to Invention VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group V has separate utility such as without the specific shoe configuration of Group VI. Conversely, the subcombination of Group VI has separate utility such as without the electric power configuration of Group III. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 





Election of Species
This application contains claims directed to the following patentably distinct species:
Species IIA -	Figure 2;
Species IIB -	Figure 3; and
Species IIC -	Figure 4.

The species are independent or distinct because of the structural differences shown in the Figures and described in the specification. In addition, these species are not obvious variants of each other based on the current record.
Upon election of Group II, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, claim at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the present application, at least items (b)-(d) are applicable.
Applicant is advised that the reply to this requirement to be complete must include:
(i)	an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii)	identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Mr. Brent Aussprung on March 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

























/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
March 24, 2021